     Case 2:19-cv-00898-MHT-SMD Document 70 Filed 09/03/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

ULYSSES WILKERSON and                          )
ANGELA WILLIAMS,                               )
                                               )
         Plaintiffs,                           )
                                               )
v.                                             )         Case No. 2:19-cv-898-MHT-SMD
                                               )
BRANDON HICKS, et al.,                         )
                                               )
         Defendants.                           )

                                          ORDER

         Upon consideration of the parties’ joint motion for protective order (Doc. 67), and

for good cause shown, the Court GRANTS the motion and enters the following protective

order:

         1.     Plaintiff Angela Williams and Plaintiffs’ legal counsel will be allowed to

view two video recordings of the December 23, 2017 incident upon which the allegations

in Plaintiffs’ Second Amended Complaint are based (the “video recordings”) in

conjunction with voluntary mediation pursuant to the Court’s Order of April 13, 2021

(Doc. 52) and M.D. Ala. LR 16.1. The viewing will be at Hill, Hill, Carter, Franco, Cole

& Black, P.C. Plaintiff Angela Williams and Plaintiffs’ legal counsel will not copy or

duplicate the video recordings. Further, Plaintiff Angela Williams and Plaintiffs’ legal

counsel will not publicize, make known to the public and/or press, nor call any press

conferences or issue any press releases, about the contents of the video recordings.
      Case 2:19-cv-00898-MHT-SMD Document 70 Filed 09/03/21 Page 2 of 3




       2.     Viewing of the video recordings will be allowed exclusively as part of the

mediation process under M.D. Ala. LR 16.1 and FRE 408, and as such any information

gleaned from viewing the video recordings shall be kept strictly confidential except that 1)

the video can be discussed with the mediator and 2) can be described in court filings;

provided these filings are under seal.

       3.     Plaintiffs, who are also bound by this Protective Order in all respects, and

Plaintiffs’ legal counsel shall not divulge the contents of the video recordings nor discuss

or otherwise make known to any other person or member of the media, whether via social

media, any online forum, any publication, news agency, press organization, the general

public, or in any other way that will or may lead to dissemination of the video recordings

or their contents, unless and until the Plaintiffs’ attorneys and Defendants’ attorneys

otherwise mutually agree in writing in a jointly signed document as to the status of said

recordings or the Court issues a final decision regarding discoverability and/or

dissemination to the press or general public.

       4.     Plaintiffs agree in the event mediation is unsuccessful the video recordings

(including screen shots) may be filed under seal with the Court in support of any motion to

dismiss, and shall remain subject to the confidentiality, non-disclosure, non-dissemination

and other applicable provisions hereunder until further Order of the Court. Nothing in this

Agreement shall prevent Plaintiffs’ attorneys from asserting the court should not consider

the video recordings on the motion to dismiss; nor if the case reaches the discovery stage

from asserting the video recordings should not remain under seal.




                                                2
Case 2:19-cv-00898-MHT-SMD Document 70 Filed 09/03/21 Page 3 of 3




DONE this 3rd day of September, 2021.




                               Stephen M. Doyle
                               CHIEF U.S. MAGISTRATE JUDGE




                                  3
